Citation Nr: 0028086	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to residuals of an injury 
to the right leg and knee.

2.  Entitlement to service connection for a lumbar spine 
disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied service connection 
for degenerative disc disease of the cervical spine, as 
secondary to the service-connected right femur fracture with 
traumatic arthritis of the right knee; found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for degenerative disc disease and 
arthritis of the lumbar spine; and denied a rating in excess 
of 10 percent for the compound fracture of the right femur 
with traumatic arthritis of the right knee.  

A hearing was held before a Hearing Officer at the RO in 
March 1997.  Another hearing was held before the undersigned 
Veterans Law Judge, sitting in Los Angeles, in July 1997.  In 
a December 1997 decision, the Board awarded a 20 percent 
rating for the residuals of a compound fracture of the right 
femur, with traumatic arthritis of the right knee.  The Board 
also found that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
a lumbar spine disability.  The Board remanded the reopened 
claim and the issue of service connection for a cervical 
spine disability.  The RO completed the requested development 
and continued to deny the claims.


FINDINGS OF FACT

1.  The claim for service connection for a cervical spine 
disability, to include as secondary to the residuals of an 
injury to the right leg and knee, is not plausible.

2.  The veteran's lumbar spine disability did not manifest 
until many years after service and there is no competent 
evidence linking it to service; the more probative evidence 
shows that the current lumbar spine disability is not related 
to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disorder, to include as secondary to the 
residuals of an injury to the right leg and knee, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The lumbar spine disability was not incurred in or 
aggravated by service, nor was it aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

In addition, service connection may be granted for the extent 
to which a nonservice-connected disability is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the claimant submits 
competent evidence of a nexus between his present disability 
and his postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

I.  Service Connection for a Cervical Spine Disability

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
cervical spine disorder, to include as secondary to the 
residuals of an injury to the right leg and knee, is not 
warranted.  The service medical records are negative for 
complaints of, treatment for, or a diagnosis of a cervical 
spine disorder.  A medical board report shows that the 
veteran was injured in December 1969 and suffered a compound 
fracture of the right femur and a cerebral contusion.  It was 
noted that examination of his back was negative.

VA examination reports dated in August 1973 and February 1975 
are silent as to any complaints of or diagnosis of a neck or 
cervical spine disorder.  A VA outpatient treatment record 
dated in January 1986 shows that the veteran complained of 
pain in the right side of his neck for the past one and one-
half weeks.  The diagnosis was muscle sprain.  Another record 
dated in March 1986 shows that the veteran complained of pain 
from the left occipital area to the left neck to the left 
trapezius area for two months.  The diagnosis was neck 
sprain.  Another VA examination report dated in July 1995 is 
silent for any complaints of or diagnosis of a neck or 
cervical spine disorder.

At the hearing in March 1997 before a hearing officer at the 
RO, the veteran testified that he believed that his cervical 
spine disorder was due to the service-connected right lower 
extremity disability.  He stated that in about 1986, he first 
noticed a clicking noise in the right side of his neck.  He 
indicated that the clicking was due to the service-connected 
right leg disability because it was all on the right side of 
his body.  The veteran stated that he had had no treatment of 
his neck while in service, only after service.

The veteran testified at the July 1997 hearing before the 
undersigned Veterans Law Judge, sitting in Los Angeles, that 
he first began to hear clicking noises in his neck in the 
mid-seventies.  He indicated that he experienced sharp pain 
in his neck when he turned his head.  He stated that he had 
been treated for a neck disorder with hot pads.  He had never 
worn a neck brace.

At a VA fee-basis orthopedic evaluation in June 1998, the 
veteran complained of neck pain.  The veteran reported that 
his neck pain started at the time of the injury in December 
1969, and had continued since then.  According to the 
veteran, he had started to receive physical therapy for the 
neck symptoms two months earlier.  The diagnoses included 
cervical spine disc disease with radiculopathy.

In a statement dated in January 1999 from a private 
physician, he noted that the veteran had broken his right 
femur in December 1969.  He further noted that the veteran 
had developed degenerative arthritis in the neck as a result 
of poor posture.  

At a VA fee-basis orthopedic evaluation in April 2000, the 
veteran reported that his neck bothered him on the right side 
and that he noticed it in the early 1990's.  He further 
reported that he had received no medical care for this 
disorder.  The diagnoses included degenerative joint disease 
of the cervical spine.  The examiner provided a medical 
opinion that the veteran's degenerative arthritis of the 
cervical spine had no relation to the fracture of the right 
femur.  He further noted that the etiology of the cervical 
spine disability was that of normal progression of 
degenerative arthritis in this 50-year old veteran, and that 
it was not related to the 1969 hit-and-run accident.  The 
examiner further concluded that the residuals of the 
veteran's compound fracture of the femur, subjective pain in 
the right knee joint, did not aggravate his cervical spine 
disability.  According to the examiner, the right knee had 
full range of motion and did not affect the cervical spine 
disability.

The Board finds that the claim for service connection for a 
cervical spine disability is not well grounded.  Although the 
veteran has indicated that he had neck pain starting with the 
1969 accident during service, there is no evidence of a 
cervical spine disorder during service.  In addition, 
degenerative joint disease of the cervical spine was not 
shown to a compensable degree within one year of separation 
from service.  In fact, the evidence does not show any 
complaints of a neck or cervical spine problem until 1986, 
when muscle and neck sprains were diagnosed.  Moreover, the 
currently diagnosed degenerative joint disease of the 
cervical spine has not been related to service or to a 
service-connected disability.  The January 1999 private 
physician's statement attributes the veteran's degenerative 
arthritis in the neck to poor posture, and did not specify 
that the poor posture was caused by the broken right femur in 
December 1969.  Further, the examiner at the April 2000 
orthopedic evaluation, after reviewing the veteran's medical 
records, concluded that the degenerative arthritis of the 
cervical spine had no relation to the fracture of the right 
femur, and that the service-connected residuals of a compound 
fracture of the femur did not aggravate the cervical spine 
disability.

There is no objective evidence to support the veteran's 
contentions that his current cervical spine disorder is due 
to service or any service-connected disability.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The record does not 
reveal that the veteran possesses any medical expertise.  
Thus, his lay assertions to the effect that his cervical 
spine disability is due to service or aggravated by his 
service-connected right leg disability has no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is a current diagnosis of a cervical spine disorder but 
there is no competent medical evidence of a nexus between the 
in-service injury or disease and the current disability.  
Accordingly, the claim for service connection for a cervical 
spine disorder is not well grounded and must be denied.

II.  Service Connection for Lumbar Spine Disability

The veteran's service medical records are negative for 
complaints of, treatment for, or a diagnosis of a low back or 
lumbar spine disorder during service.  As noted above, a 
Medical Board Report noted that the veteran had been injured 
in December 1969, fractured his right femur and sustained a 
cerebral contusion.  However, examination of the back was 
negative.

VA examination reports dated in August 1973 and February 1975 
are negative for complaints of or a diagnosis of a low back 
or lumbar spine disability.  Both examination reports 
specifically note that the veteran walked without a limp. 

VA outpatient treatment records show that the veteran injured 
his left knee in March 1983 while playing handball.  A record 
dated in July 1984 shows that the veteran reported a history 
of lifting a heavy object a few days earlier and injuring his 
back.  The veteran was hospitalized from November to December 
1984 for repair of a torn left anterior cruciate ligament.  
An x-ray of the lower back in June 1988 revealed disc 
narrowing at L5-S1.  A treatment record dated in September 
1991 shows that the veteran had an antalgic gait and pelvic 
tilt due to the torn anterior cruciate ligament of the left 
knee.  The diagnoses included low back pain due to gait.

In a January 1993 addendum to an October 1992 VA examination 
report, the examiner noted that the veteran's claims file had 
been reviewed.  The examiner noted that the veteran had a 
mild degree of degenerative disc disease at L4-5 and L5-S1, 
and it was his opinion that this most probably had occurred 
at the time of the 1969 accident.

Another VA record dated in March 1993 notes that the veteran 
had an antalgic gait.  The assessment included osteophyte 
formation causing chronic low back pain.  The physician 
further noted that it was probable that the gait deviation 
would add to the low back pain.

A VA examination report dated in July 1995 notes that the 
veteran had had a compound fracture of the right femur which 
had been treated conservatively.  The report further notes 
that the right knee gradually developed arthritis and the 
backache and neck pain had started.

At a VA examination in June 1998, it was noted that the 
veteran's gait was abnormal and antalgic favoring the right.  
This examination appears to have been limited to the right 
leg disorder and is silent as to any back disability.

A VA orthopedic examination report dated later in June 1998 
notes that the veteran reported that his back pain started at 
the time of the 1969 injury.  The veteran ambulated with a 
limp favoring the left lower extremity.  On examination of 
the lumbar spine, there was slight pelvic obliquity toward 
the right side.  The examiner noted a 1.5-centimeter leg 
length discrepancy, with the right leg being shorter than the 
left, accounting for the pelvic obliquity.  The diagnoses 
included mild L4-5 disc degeneration without radiculopathy.

A VA fee-basis orthopedic evaluation report dated in April 
2000 notes that the veteran reported complaints of right-
sided low back pain which began in the 1980's while he was 
working as a file clerk and lifting 50 pound objects.  It was 
noted that the veteran had a shuffling type of gait due to 
the left knee disability.  The examiner further noted that, 
in standing, because of the lack of extension of the left 
knee, the veteran bore his weight on the metatarsal heads of 
the left foot causing a slight pelvic tilt, but that the leg 
lengths were equal.  The diagnoses included degenerative 
joint disease of the lumbar spine.  The examiner provided a 
medical opinion that the etiology of the veteran's lumbar 
disability was that of normal progression of degenerative 
arthritis in this 50-year old veteran and was not related to 
the 1969 accident.  The examiner pointed out that, according 
to the records and the veteran's history, the lumbar spine 
disorder started in the 1980's while he was lifting 50-pound 
objects at work.  Therefore, it was the examiner's opinion 
that the lumbar spine degenerative joint disease was not 
causally related to the right femur fracture in 1969.  The 
examiner also noted that an etiologic relationship did not 
exist between the service-connected residuals of the compound 
fracture with traumatic arthritis of the right knee and the 
lumbar spine degenerative joint disease since the post 
traumatic arthritis of the right knee did not exist either by 
clinical or x-ray evidence.  Moreover, the examiner provided 
a medical opinion that the service-connected residuals of a 
compound fracture of the femur did not aggravate his lumbar 
spine disability.  The examiner noted that, if anything, the 
left knee impairment with limitation of motion, atrophy of 
the left thigh, and instability of the left knee with post-
traumatic arthritis (which is a nonservice-connected 
disability), would aggravate the lumbar spine.

The Board finds that the claim for service connection for a 
lumbar spine disability is well grounded.  The January 1993 
addendum to the October 1992 VA examination contains a 
medical opinion relating the veteran's current lumbar spine 
disability to the 1969 accident in service.  The Board also 
finds that the VA has satisfied its duty to assist the 
veteran in developing the facts pertinent to this claim.  

After a thorough review of the evidence, the Board finds that 
the more probative evidence demonstrates that the veteran's 
current lumbar spine disability is not related to service or 
a service-connected disability.  The evidence of record does 
not support the medical opinion rendered in the January 1993 
addendum to the October 1992 VA examination that the 
veteran's lumbar spine disorder occurred at the time of the 
1969 accident.  The service medical records are negative for 
any lumbar spine or low back disorder.  The evidence is 
negative for a lumbar spine disorder until July 1984, many 
years after service.  Moreover, the July 1984 VA outpatient 
treatment record relates the back problem to having lifted a 
heavy object a few days earlier.  The medical evidence also 
indicates that the veteran's low back pain is due to his 
antalgic gait, which has been related to his left knee 
disability and not to the service-connected right leg 
disability.  The examiner at the April 2000 VA fee-basis 
orthopedic evaluation, after reviewing the medical evidence 
and examining the veteran, provided a medical opinion that 
the degenerative arthritis of the lumbar spine was not 
related to the 1969 accident.  In addition, the examiner 
found no etiologic relationship between the service-connected 
residuals of the compound fracture with traumatic arthritis 
of the right knee and the lumbar spine degenerative joint 
disease.  Moreover, the examiner concluded that the service-
connected residuals of the compound fracture of the femur did 
not aggravate the lumbar spine disability.

The Board concludes that the preponderance of the evidence 
demonstrates that the lumbar spine disability was not 
incurred in or aggravated by service, nor was it aggravated 
by a service-connected disability.  Accordingly, service 
connection for a lumbar spine disability must be denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the residuals of injury 
to the right leg and knee, is denied.

Service connection for a lumbar spine disability is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

